FILE COPY




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 1, 2022

                                             No. 04-22-00094-CV

                  In re The Texas Department of Family and Protective Services

                                      Original Mandamus Proceeding1

                                                ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On February 16, 2022, relator filed a petition for writ of mandamus complaining of the
trial court’s “Order Following Hearing Regarding Placement” rendered on January 18, 2022 and
signed on January 26, 2022. Relator also filed a motion for temporary emergency relief asking
this court to stay the order. On February 16, 2022, we granted the motion to stay.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court by March 16, 2022. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on March 1, 2022.

                                                                                PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




          This proceeding arises out of Cause No. 2020-PA-02332, styled In the Interest of J.E., a child, pending in
           1

the 285th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.